Title: From Thomas Jefferson to John Key, 8 October 1790
From: Jefferson, Thomas
To: Key, John



Sir
Monticello Oct. 8. 1790.

I am now engaged in the settlement of my account with Inis wherein I do not think he has credited my tobacco at just prices. As this was during the years you had the management of my affairs, I am obliged to trouble you to endeavor to search for any proofs you have of your contracts with him, or to recollect the contracts. I inclose you a list of the tobaccos and prices, as he credits them. Of 22893 delivered in 1784 he has credited 4167 @ 20/ and the rest @ 36/ tho’ by the inclosed account he had at the time credited the whole @ 36/. But this account is not signed. I must therefore beg of you to state to me who gave you this account, for it is from you I had it, and in whose hand writing it is. This account will establish the price of the tobacco delivered in 1784. But I have no proof of the prices of those delivered in 1782 and 1783. For these I must depend on you. As I am now engaged in this settlement I will endeavor to see you in a day or two, by which time I hope you will have been able to make it out from your memory or papers. I will then also confer with you as to the  form of proof. Should you pass this way before I have time to call on you, it will relieve me if you will be so good as to call as I am extremely pressed in time. I am Sir your most obedt. humble servt.,

Th: Jefferson

